DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-6, 9, 11, 12, and 14-16 are objected to because of the following informalities:
Claim 1, at line 3, recites “a auxiliary” but should instead read --an auxiliary--.
Claim 1, at lines 4-5, the phrase “from an auxiliary power source” should be deleted.
Claims 3-6. 9. 11. 12. and 14-16 are also objected to as they depend from claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsumori (EP 3 382 294).
	As to claim 1, Mitsumori discloses an air conditioning system 1A comprising:
	a refrigerant cycle including an outdoor unit 10 and a plurality of indoor units 20-1, 20-2;
	an auxiliary power source 27/271 that, in a case where a power source 241 for the indoor units 20-1, 20-2 is interrupted, feeds power to the indoor unit for which the power source 241 is interrupted (Fig. 2; paragraphs 30, 33-34, 38, and 41);
	at least one predetermined device 25 connected to a respective one of the plurality of indoor units 20-1, 20-2 and the auxiliary power source 27/271 (Figs. 1-2), the predetermined device 25 being capable of functioning in a plurality of modes (paragraph 28, device 25 is capable of operation in a plurality modes including a display state mode and a sleep mode), the plurality of modes including at least one forced mode in which the device 25 operates in conjunction with another device connected to the auxiliary power source 27/271 (paragraph 43, lines 1-5; note that device 25 is in an on state in conjunction with the remainder of devices which are connected to the auxiliary power source); and
	a controller 24 configured to deactivate the predetermined device 25 by stopping the forced mode operation (paragraphs 13 and 43). 
	As to claim 3, Mitsumori discloses performing notification of a state of the device by issuing a warning using a display, specifically the display 25 is turned off (paragraphs 13 and 43).
	As to claims 5 and 11, Mitsumori discloses continuing operation of the outdoor unit 10 in a case where operation of at least one indoor unit 20-1, 20-2 has stopped with the device being connected to the stopped indoor unit (Fig. 1: outdoor unit power is controlled by a separate breaker 102 and thus the outdoor unit 10 is operated in a scenario wherein one of the breakers 202-1 and 202-2 of the indoor units is opened).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 6, 9, 11-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsumori as applied above, and further in view of Couperthwaite (US 2017/0356663) and Baldassarre (US 2010/0019574)..
	As to claim 4, Mitsumori teaches another device in the form of a drain pump (paragraph 25) but does not explicitly teach that the predetermined device is a humidifier that operates in conjunction with the drain pump. However, Couperthwaite teaches that it is known to operate a drain pump in conjunction with a humidifier (paragraph 92). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Mitsumori to include a humidifier that operates in conjunction with the drain pump as claimed and taught by Couperthwaite because it would increase the capability of the system to meet user comfort demands. 	Furthermore, Baldassarre teaches a control wherein, when a primary power source is interrupted and an auxiliary source is being used for power, system loads are shed if a predetermined power threshold is exceeded (for example as shown in Fig. 7) in order to ensure that the auxiliary power source can meet the power demands of the highest priority electrically powered devices in the system. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Mitsumori to include deactivating a connected device with a power consumption that exceeds a predetermined threshold when the power source 241 is interrupted and the auxiliary source 271 is being used for power in the manner as claimed and taught by Baldassarre, because it would improve the reliability of the operation of the air conditioning system. As such one of ordinary skill would recognize the advantages of deactivating a connected device with a power consumption that exceeds a predetermined threshold and thus the modified apparatus includes stopping conjunction between the humidifier and the drain pump by stopping a force operation of the humidifier.
	As to claim 6, Mitsumori does not explicitly teach stopping operation of the indoor units and the outdoor unit in a case where a predetermined anomaly has been detected. However, Baldassarre teaches performing such a stopping operation in response to an anomaly wherein a primary power source is interrupted (Fig. 7, step 410). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Mitsumori to operate by stopping operation of the indoor units and the outdoor unit in a case where a predetermined anomaly has been detected in the manner as taught by Baldassarre in order to provide a reliable startup using the auxiliary power source.
	As to claims 9, 11-12, and 14-16, Mitsumori, as modified, also teaches the limitations of claims 9, 11-12, and 14-16 for the same reasons as discussed in the rejections above.

Response to Arguments
Applicant’s arguments, see page 6, filed 6/10/2022, with respect to the interpretation of claim limitations under 35 U.S.C. 112(f) have been fully considered and are persuasive. Said interpretation has been withdrawn. 
Applicant’s arguments, see page 7, filed with respect to the previously set forth claim objections have been fully considered and are persuasive. Said objections have been withdrawn. 
Applicant's arguments, see pages 7-10, filed with respect the claim rejections under 35 U.S.C. 102 & 103 have been fully considered but they are not persuasive.
	The applicant argues that the Mitsumori reference does not teach or suggest a predetermined device capable of functioning in a plurality of modes including a forced mode in which the device operates in conjunction with another device connected to the auxiliary power source or a control configured to deactivate the predetermined device. The examiner respectfully disagrees. As discussed above the remote control 25 of Mitsumori is a predetermined device capable of operating in a plurality of modes (paragraph 28: device 25 is capable of operation in a plurality modes including a display state mode and a sleep mode), the modes including a forced mode in which the device 25 operates in conjunction with another device connected to the auxiliary power source (Fig. 2; paragraph 43, lines 1-5; note that device 25 is operated in an on state in conjunction with the remainder of devices in the system which are connected to the auxiliary power source), and Mitsumori discloses a control 24 configured to deactivate the predetermined device (paragraph 43). Therefore it is maintained that the prior art meets the limitations of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763